UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-7237



GEORGE W. GANTT,

                                             Plaintiff - Appellant,

          versus

PRISON HEALTH SYSTEMS; JOHN DOE - 1, P.A.;
JOHN DOE - 2, P.A.; ANDERSON, P.A.; RIELEY,
M.T. Supervisor; W. MEADOWS, Director; ALLIED
HEALTH, INCORPORATED; MUNDY, Medical Director;
MOSS, Employee of the United States Parole
Commission, P.A.; WILSON, P.A.; ANDERSON,
P.A.; E. ROBINSON, Medical Technician Super-
visor;   TANYA   NICHOLS;   ROBBINS,   Medical
Technician,

                                            Defendants - Appellees.




Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
93-828-PJM)

Submitted:   November 28, 1995            Decided:   January 4, 1996


Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
George W. Gantt, Appellant Pro Se. Joseph Barry Chazen, Steven R.
Smith, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, River-
dale, Maryland; Daniel Karp, ALLEN, JOHNSON, ALEXANDER & KARP,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

his 42 U.S.C. § 1983 (1988) complaint and denying his motion filed

under Fed. R. Civ. P. 60(b). Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The

magistrate judge recommended that relief be denied and advised Ap-
pellant that failure to file timely objections to this recommenda-

tion could waive appellate review of a district court order based

upon the recommendation. Despite this warning, Appellant failed to

object to the magistrate judge's recommendation.
     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. Further,
because we find no abuse of discretion in the district court's

denial of Appellant's Rule 60(b) motion, we affirm. Gantt v. Prison
Health Systems, No. CA-93-828-PJM (D. Md. July 14, 1995; July 28,

1995).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.
                                                           AFFIRMED

                                 3